Title: [Diary entry: 12 November 1770]
From: Washington, George
To: 

⟨Mo⟩nday 12th. There fell a little ⟨ ⟩ in the Night tho nothing to ⟨ ⟩ of. Abt. Sun rise we left our ⟨Incam⟩pment to encounter a very ⟨ s⟩tream which by this time had ⟨ ⟩ 2 feet perpendicular & running ⟨ ⟩t velocity. After contending ⟨ w⟩hole day we were not able to get more than about ⟨ ⟩ Miles. The water still rising, and the Currt.

if possible running ⟨w⟩ith more violence, we came to a res⟨olu⟩tion of ordering our Horses (whi⟨ch⟩ by appointment were to be at P⟨itts⟩burg the 14th. Inst.) to meet us at Mingo Town accordingly.